DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species VII, as shown in figures 76-89 in the reply filed on 07/18/2022 is acknowledged.
	Claims 1-10 and 12-20 are currently pending in this application, with claim 11 being cancelled.
Claim Objections
Claims 1-10 and 12-20 are objected to because of the following informalities:  the limitation “plate” should be  -- sole plate - - to avoid confusion with “second plate.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito (US 6,389,713). With respect to claims 1-2, Kito discloses an article of footwear (1, see figure 1)  having a sole structure (see figures 2-5 & 10-12); and an upper (2, explicit to shoes), the sole structure comprising: an outsole (outsole 5 directly contacting with the ground.5) having a ground-engaging surface; a first cushioning member (midsole 3b2 & 3a2, see figures 2- 5) disposed between the outsole and the upper in a heel region of the sole structure (see fig. 1); a second cushioning member (midsole 3b1 & 3a1)  disposed between the outsole and the upper in a forefoot region of the sole structure (see fig. 1); and a sole plate (corrugated sheet 4) having a rear portion ( heel portion 40, see figure 4) and a curved portion (corrugation) that includes an anterior curved portion (the part of corrugation which is closer to the forefoot cushioning) and a posterior curved portion (the part of the corrugation which is mostly closer to the rearfoot cushioning), wherein the anterior curved portion is disposed proximate the second cushioning member (see e.g. figures 2-5), a portion of the posterior curved portion spans between the first cushioning member and the second cushioning member (see figures 2-5), and the rear portion is disposed between the first cushioning member (3b2 & 3a2) and the upper (see figures 1 & 5), wherein the ground-engaging surface is not continuous along a midfoot region of the article of footwear, and wherein the plate (4) is positioned within the second cushioning member (see figures 1 & 5); and wherein a gap (see figure 10) extends between the first cushioning member and the second cushioning member.; wherein a portion of the midfoot region of the sole structure consists of the sole plate (see figures 5 and 10)
With respect to claim 10 and 15-16, Kito discloses an article of footwear (1, see figure 1) having a sole structure (see figures 2-5 & 10-12) and an upper (2), the sole structure comprising: a first cushioning member (3b2 & 3a2) positioned in a heel region of the sole structure; a second cushioning member (3b1 & 3a1) positioned in a forefoot region of the sole structure; and a plate (corrugated plate 4) continuously extending from the heel region, a midfoot region, and the forefoot region of the sole structure (see figures1-5), wherein a gap extends between the first cushioning member and the second cushioning member, and the plate extends between the gap (see figure 10), and wherein the plate is positioned within the second cushioning member (see figures 1 & 5); wherein the plate (4) is positioned within the second cushioning member (3b1 & 3a1) and is positioned within the first cushioning member (3b2 & 3a2) such that the plate bifurcates the second cushioning member and the first cushioning member (see figures 1-5 and 10-12); and wherein the sole structure further include an outsole (5), and wherein a portion of the first cushioning member (3b2 & 3a2) extends between the plate and the outsole in the heel region of the sole structure and a portion of the second cushioning member extends between the plate and the outsole in the forefoot region of the sole structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-9, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kita in view of Nishiwaki et al. (Pub. No. US 8,418,379). Kita as described above discloses all the limitations of the claims except for wherein the sole structure further includes a second plate; and wherein the second plate includes sidewalls and wherein the second plate encases the sole plate. Nishiwaki discloses a sole structure comprising a sole plate including a first deformable portion 11, and a second plate 20 including a second deformable portion 21, wherein the vertically-spaced plates/members cooperate with each other so that the rigidity against the bending or twisting is significantly varied as necessary; and wherein the second plate includes sidewalls and wherein the second plate encases the sole plate (see figures 6A-C, 11A-C & 12A-C). 
With respect to claims 4-5 and 17, it would have been obvious to one of ordinary skill in the art to provide a second plate to the sole structure of Kita that encases the sole plate as claimed and as taught by Nishiwaki so that the vertically-spaced members cooperate with each other so that the rigidity against the bending or twisting is significantly varied as necessary.
With respect to claims 6-8 and 18-19, the combination of Kita/Nishiwaki discloses wherein the sole plate (corrugated plate 4 of Kita) includes a plurality of raised portions and grooves (wave configuration, see figure 4 of Kita); wherein a material (fiber-reinforced plastic sheet 40a comprises reinforcement fiber and matrix resin. Reinforcement fiber may be carbon fiber, aramid fiber, glass fiber or the like. Matrix resin may be thermoplastic or thermosetting resin, see figures 13-18 of Kita) is positioned within the grooves of the sole plate; and wherein the material is thermoplastic resin.
	With respect to claim 9, it would have been obvious to one of ordinary skill in the art to make the sole plate of Kita/Nishiwaki from a carbon fiber (see column 12, lines 25-32 of Kita) and the second plate from thermoplastic polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claims 12-14,  and the location of the sole plate, it would have been obvious to modify the location of the sole plate as claimed since 
it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The combination of Kita/Nishiwaki as modified above can have the sole plate positioned above first cushioning member in the heel region of the sole; can be located such that a gap extends between the plate and the upper in the midfoot region of the sole structure; and discloses the sole structure further includes an outsole (5, see figure 5 of Kita), and wherein a portion of the second cushioning member extends between the outsole and the plate in the forefoot region of the sole structure and the first cushioning member extends between the plate and the outsole in the heel region of the sole structure.
	With respect to claim 20, the combination of Kita/Nishiwaki as modified discloses an article of footwear (see figure 1 of Kita) having a sole structure (see figures 2-5 and 10-12) and an upper (2), the sole structure comprising: an outsole (5, see figure 5 of Kita) having a ground-engaging surface; a first cushioning member (3b2; 3a2) disposed in a heel region of the sole structure; a second cushioning member (3b1; 3a1) disposed in a forefoot region of the sole structure; a first plate (corrugated plate 40) having a rear portion and a curved portion that includes an anterior curved portion (see figures 2-5 & 10-12) and a posterior curved portion (see figures 2-5 and 10-12); and a second plate (as taught by NIshiwaka) having a base and sidewalls that extend therefrom, wherein the anterior curved portion is disposed proximate the second cushioning member (see figures 2-5 and 10-12), a portion of the posterior curved portion spans between the first cushioning member and the second cushioning member, and the rear portion is disposed between the first cushioning member and the upper, wherein the first plate includes a plurality of raised portions and a plurality of grooves (wave configuration, see figure 4), and wherein a material  (fiber-reinforced plastic sheet 40a comprises reinforcement fiber and matrix resin. Reinforcement fiber may be carbon fiber, aramid fiber, glass fiber or the like. Matrix resin may be thermoplastic or thermosetting resin, see figures 13-18 of Kita)  is positioned within the grooves of the first plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures with plates analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/28/2022